Case 2:19-cv-00334-JPH-MJD Document 52 Filed 08/19/21 Page 1 of 5 PageID #: 228




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   TERRE HAUTE DIVISION

 ROBERT COLEMAN,                                      )
                                                      )
                               Plaintiff,             )
                                                      )
                          v.                          )       No. 2:19-cv-00334-JPH-MJD
                                                      )
 WILLOUGHBY,                                          )
                                                      )
                               Defendant.             )

               ORDER GRANTING MOTION FOR SUMMARY JUDGMENT
                  AND DIRECTING ENTRY OF FINAL JUDGMENT

        Robert Coleman, an inmate at Wabash Valley Correctional Facility alleges that defendant

 correctional officer Brandon Willoughby violated his Eighth Amendment rights when he used

 excessive force while trying to close Coleman's cell cuff port on his arm. Before the Court is

 Officer Willoughby's motion for summary judgment, dkt. 44. Mr. Coleman has not opposed the

 motion. For the reasons explained in this Order, the Court grants the motion for summary

 judgment.

                                               I.
                                    Summary Judgment Standard

        Summary judgment is appropriate when the movant shows that there is no genuine dispute

 as to any material fact and that the movant is entitled to judgment as a matter of law. See Fed. R.

 Civ. P. 56(a). A "material fact" is one that "might affect the outcome of the suit." Anderson v.

 Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). To survive a motion for summary judgment, the

 non-moving party must set forth specific, admissible evidence showing that there is a material

 issue for trial. See Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). The Court views the record

 in the light most favorable to the non-moving party and draws all reasonable inferences in that



                                                 1
Case 2:19-cv-00334-JPH-MJD Document 52 Filed 08/19/21 Page 2 of 5 PageID #: 229




 party's favor. See Darst v. Interstate Brands Corp., 512 F.3d 903, 907 (7th Cir. 2008). It cannot

 weigh evidence or make credibility determinations on summary judgment because those tasks are

 left to the fact-finder. See O'Leary v. Accretive Health, Inc., 657 F.3d 625, 630 (7th Cir. 2011).

 The Court need only consider the cited materials, Fed. R. Civ. P. 56(c)(3), and the Seventh Circuit

 Court of Appeals has repeatedly assured the district courts that they are not required to "scour

 every inch of the record" for evidence that is potentially relevant to the summary judgment motion

 before them. Grant v. Trustees of Ind. Univ., 870 F.3d 562, 573-74 (7th Cir. 2017).

        A dispute about a material fact is genuine only "if the evidence is such that a reasonable

 jury could return a verdict for the nonmoving party." Anderson, 477 U.S. at 248. If no reasonable

 jury could find for the non-moving party, then there is no "genuine" dispute. Scott v. Harris, 550

 U.S. 372, 380 (2007).

        The consequence of Mr. Coleman's failure to respond is that he has conceded Officer

 Willoughby's version of the facts. Smith v. Lamz, 321 F.3d 680, 683 (7th Cir. 2003) ("[F]ailure to

 respond by the nonmovant as mandated by the local rules results in an admission."); see S.D. Ind.

 Local Rule 56-1(b) ("A party opposing a summary judgment motion must . . . file and serve a

 response brief and any evidence . . . that the party relies on to oppose the motion. The response

 must . . . identif[y] the potentially determinative facts and factual disputes that the party contends

 demonstrate a dispute of fact precluding summary judgment."). This does not alter the standard

 for assessing a Rule 56 motion, but it does "reduc[e] the pool" from which the facts and inferences

 relative to such a motion may be drawn. Smith v. Severn, 129 F.3d 419, 426 (7th Cir. 1997).

                                                 II.
                                        Factual Background

        On May 22, 2019, Officer Willoughby was passing out food trays in Mr. Coleman's range.

 Video evidence shows Officer Willoughby sliding food trays into the open cuff port of each cell

                                                   2
Case 2:19-cv-00334-JPH-MJD Document 52 Filed 08/19/21 Page 3 of 5 PageID #: 230




 on the range. He slides two Styrofoam containers onto Mr. Coleman's slot, pushing the first

 container into the cell with the second container remaining on the open slot surface. Officer

 Willoughby goes to the cell next door and closes its cuff port then returns to Mr. Coleman's cell.

 The video has no sound, but shows Officer Willoughby talking to Mr. Coleman and pushing the

 second container into the cell. Officer Willoughby attempts to close and lock the cuff port, but Mr.

 Coleman's hand prevents it from closing. Officer Willoughby attempts to force Mr. Coleman's

 arm back into the cell and bends Mr. Coleman's arm to the side. The incident lasted

 approximately 20 seconds before Officer Willoughby called for back up. Another officer

 appears and talks to Mr. Coleman who soon pulls his arm back into the cell. Dkt. 46 (video of

 incident).

        Officer Willoughby's sworn testimony is that he gave Mr. Coleman several direct orders to

 "release the port" but Mr. Coleman refused to obey. Dkt. 44-1 at 2. Mr. Coleman requested a non-

 kosher tray and refused to allow the cuff port to be closed until he received one. Id. Officer

 Willoughby informed him that he would not receive a non-kosher tray. Id. Officer Willoughby

 threatened to use a chemical agent but decided to attempt to deescalate the situation. Id.

        Mr. Coleman was taken to the infirmary and treated by Nurse Jessica Calvillo Perez. Nurse

 Perez observed that Mr. Coleman's vital signs were normal and that he had a small cut to his left

 wrist which she treated with a band aid. Dkt. 44-2.

                                           III. Discussion

        "[W]henever prison officials stand accused of using excessive physical force in violation

 of the Cruel and Unusual Punishments Clause, the core judicial inquiry is . . . whether force was

 applied in a good-faith effort to maintain or restore discipline, or maliciously and sadistically to

 cause harm." Hudson v. McMillian, 503 U.S. 1, 6-7 (1992) (citing Whitley v. Albers, 475 U.S. 312,



                                                  3
Case 2:19-cv-00334-JPH-MJD Document 52 Filed 08/19/21 Page 4 of 5 PageID #: 231




 320-21 (1986)). Several factors are relevant to this determination, including the need for force, the

 amount applied, the threat a guard reasonably perceived, the effort made to temper the severity of

 the force used, and the extent of the injury caused to the prisoner. Hudson, 503 U.S. at 7.

        The video evidence shows that Mr. Coleman pushed the cuff port back open after

 Officer Willoughby closed it. Dkt. 46 at 3:48:18-3:48:28. Officer Willoughby then attempted to

 close the cuff port while Mr. Coleman tried to stop him, and then grabbed and bent Mr.

 Coleman's arm. Id. Officer Willoughby's physical contact with Mr. Coleman's arm lasted for

 approximately 10 seconds. Id. "The infliction of pain in the course of a prison security measure []

 does not amount to cruel and unusual punishment simply because it may appear in retrospect

 that the degree of force authorized or applied for security purposes was unreasonable, and hence

 unnecessary in the strict sense." Whitley, 475 U.S. at 319; see also Mitchell v. Krueger, 594 F.

 App'x 874, 876 (7th Cir. 2014) ("Even if, in retrospect, tackling Mitchell might appear to have

 been an overreaction, that conclusion would not alone establish a constitutional violation.").

        Although Officer Willoughby does not state what specific threat Mr. Coleman's hand and

 arm posed, it's undisputed that Mr. Coleman pushed the cuff port door open after Officer

 Willougby closed it and then refused direct orders from Officer Willoughby to remove his hand

 and arm from the cuff port. Officer Willoughby threatened to use a chemical agent against Mr.

 Coleman but decided to first try to deescalate the situation by calling in another officer for

 assistance. This tactic worked and prevented further application of force. The responding officer

 was able to talk Mr. Coleman into removing his arm from the cuff port within a short amount

 of time. Mr. Coleman suffered only a small scratch that was treated with a band aid.




                                                  4
Case 2:19-cv-00334-JPH-MJD Document 52 Filed 08/19/21 Page 5 of 5 PageID #: 232




           Any pain that Mr. Coleman suffered was a result of his decision to refuse direct orders

 and physically resist removing his hand from the cuff port. Requiring a prisoner to comply with

 orders and safely securing an inmate in his cell are valid penological interests. "Jails are dangerous

 places, and it is without rational dispute that security officials are justified in maintaining decorum

 and discipline among inmates to minimize risks to themselves and other prisoners." Lewis v.

 Downey, 581 F.3d 467, 476 (7th Cir. 2009). The designated evidence shows that Officer

 Willoughby applied force in a good-faith effort to maintain or restore discipline. No reasonable

 jury could find that Officer Willoughby used force "maliciously and sadistically to cause harm."

 For these reasons, he is entitled to summary judgment.

                                            IV.     Conclusion

        The defendant's motion for summary judgment, dkt. [44], is granted. Judgment consistent

 with this Order, and the Screening Order, dkt. [7], shall now issue.

 SO ORDERED.

 Date: 8/19/2021




 Distribution:

 ROBERT COLEMAN
 179553
 WABASH VALLEY - CF
 WABASH VALLEY CORRECTIONAL FACILITY - Inmate Mail/Parcels
 6908 S. Old US Hwy 41
 P.O. Box 1111
 CARLISLE, IN 47838

 Michael J. Blinn
 INDIANA ATTORNEY GENERAL
 michael.blinn@atg.in.gov




                                                   5
